Citation Nr: 1241242	
Decision Date: 12/03/12    Archive Date: 12/12/12

DOCKET NO.  00-22 120	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to a rating in excess of 30 percent for headaches. 

2. Entitlement to a rating in excess of 30 percent for bilateral hearing loss. 

3. Entitlement to a rating in excess of 30 percent for a right ankle sprain.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Shana Z. Siesser, Associate Counsel



INTRODUCTION

The Veteran had active service from November 1972 to March 1974. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision of the Waco, Texas, Regional Office (RO) of the Department of Veterans Affairs (VA). 

In a June 2010 rating decision, the RO increased the rating for the right ankle sprain to 30 percent effective August 18, 2008 (the date of claim for increase). As this increase does not represent the maximum rating available, this matter remains remain in appellate status. AB v. Brown, 6 Vet. App. 35 (1993). 

On a July 2009 VA Form 9, the Veteran indicated that he wanted a Board hearing at the RO. However, on a subsequent VA Form 9, he indicated that he did not want a Board hearing. On a Hearing Options Form, he indicated that he no longer wanted a hearing. Thus, his request for a Board hearing is considered withdrawn. See 38 C.F.R. § 20.704(e) (2012).

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

The Veteran is in receipt of a total disability rating based on individual unemployability, effective July 8, 2010.
 

FINDINGS OF FACT

1.  The Veteran's headaches are characterized by frequent prostrating attacks, but absent findings of severe economic inadaptability.

2.  The Veteran's bilateral hearing loss measured Level VII in the left ear and Level VI in the right ear.

3. The Veteran's right ankle is not ankylosed in plantar flexion at more than 40 degrees or in dorsiflexion at more than 10 degrees, or with abduction, adduction, inversion, or eversion deformity.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation greater than 30 percent, for headaches are not met. 38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 5106, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.124a, Diagnostic Code 8100 (2012).

2.  The criteria for an evaluation greater than 30 percent for bilateral hearing loss are not met. 38 U.S.C.A. § 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. § 4.85, 4.86, Diagnostic Code 6100 (2012). 

3. The criteria for an evaluation greater than 30 percent for right ankle sprain are not met. 38 U.S.C.A. § 1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.31, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5271 (2012). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board will discuss the relevant law which it is required to apply.  This includes statutes enacted by Congress and published in Title 38, United States Code ("38 U.S.C.A."); regulations promulgated by VA under the law and published in the Title 38 of the Code of Federal Regulations ("38 C.F.R.") and the precedential rulings of the Court of Appeals for the Federal Circuit (as noted by citations to "Fed. Cir.) and the Court of Appeals for Veterans Claims (as noted by citations to "Vet. App.").

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions.  38 U.S.C.A. § 7104(d); see also 38 C.F.R. § 19.7 (implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (the Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction.  The Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts).

The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a 3-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007) (observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record.  

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159.  Lay evidence may be competent and sufficient to establish a diagnosis of a condition when:

(1) a layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer);

(2) the layperson is reporting a contemporaneous medical diagnosis, or;

 (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  

Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (where widow seeking service connection for cause of death of her husband, the Veteran, the Court holding that medical opinion not required to prove nexus between service connected mental disorder and drowning which caused Veteran's death).   

In ascertaining the competency of lay evidence, the Courts have generally held that a layperson is not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183 (1997).  In certain instances, however, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See, e.g., Barr, supra (concerning varicose veins); see also Jandreau, supra (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398 (1995) (flatfeet).  Laypersons have also been found to not be competent to provide evidence in more complex medical situations.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (concerning rheumatic fever).  

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).

After determining the competency and credibility of evidence, the Board must then weigh its probative value.  In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 511-512 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence"). 

Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2012).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet.  App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) VA must ask the claimant to provide any evidence in her or his possession that pertains to the claim in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ), as was done in this case.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In compliance with the duty to notify the Veteran of what information would substantiate his claim, the Veteran was advised that VA used a Schedule for Rating Disabilities (Schedule) that determined the rating assigned and that evidence considered in determining the disability rating included the nature and symptoms of the condition, the severity and duration of the symptoms, and the impact of the condition and symptoms on employment.  

Here, the VCAA duty to notify was satisfied by way of a letter sent to the Veteran dated in September 2008 that fully addressed all notice elements.

VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained the service treatment records, VA outpatient treatment records and private medical records.  

Additionally, the Veteran was afforded VA examinations in April 2010 and August 2010.  Neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  

No further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Increased Rating Claims

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Schedule).  38 C.F.R. Part 4 (2012).  The percentage ratings contained in the Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321(a), 4.1 (2012).  Separate diagnostic codes identify the various disabilities.

In considering the severity of a disability it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2012).  Consideration of the whole recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).

Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern. See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, where the question for consideration is the propriety of the initial disability rating assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of "staged rating" is required.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7 (2012).

Headaches

The Veteran contends the current rating evaluation does not accurately reflect the severity of his headache disability.  Because the preponderance of the evidence is against the claim, in particular with due application of the Schedule, the appeal is denied.

Service connection for headaches was granted by a rating decision dated in November 1974. In a July 1993 rating decision, a 30 percent evaluation was assigned, effective in February 1993. This evaluation has been confirmed and continued to the present.   The Veteran filed his most recent claim for an increased rating in August 2008.  

The current 30 percent rating was assigned under Diagnostic Code 8100. Under this provision, a 30 percent rating is warranted for migraine headaches manifested by characteristic prostrating attacks occurring on an average of once a month over the last several months. A 50 percent rating is warranted for migraine headaches with very frequent completely prostrating and prolonged attacks, productive of severe economic inadaptability. This is the maximum rating available for migraine headaches pursuant to Diagnostic Code 8100. 38 C.F.R. § 4.124a, Diagnostic Code 8100 (2012). 

The Veteran underwent a VA examination in April 2010.  He reported headaches since 1973 that have worsened over time.  He currently has daily headaches, occasionally two per day.  He further stated that when he gets the headaches, he must lay down. His headaches are aggravated by heat and light and alleviated by rest and pain medication.  Ordinary activity is not possible during these headaches.  The Veteran was diagnosed with headaches, probably migraine. 

A VA examination was conducted in August 2010 to determine if the Veteran's combined disorders warranted a rating for individual unemployability.  The examiner noted migraine headaches, occurring on a daily basis, lasting two to three hours, which are not prostrating.  The examiner opined that the Veteran's headache disorder does not prevent him from being gainfully employed for light or heavy duty.  

The Veteran has a headache disorder for which medication has been prescribed. However, after thorough review of the evidence, the Board does not find that the medical evidence demonstrates that the Veteran's headache disorder meets the criteria for the higher, 50 percent, evaluation. Although the Veteran's headaches occur frequently, the medical evidence does not demonstrate that the Veteran's headaches are productive of severe economic inadaptability.   Moreover, while the Veteran is currently in receipt of a TDIU, that rating is due to his bilateral hearing loss and not his headaches.  

The Board acknowledges the Veteran's statements as to the frequency and severity of his headaches, as noted at the VA examinations.  In fact, as the Veteran's headaches are a short-lived, though often-occurring disorder, the VA has assessed their severity primarily by subjective accounts of the Veteran.  However, the evidence shows that the Veteran was not working at the time of his headaches and the August 2010 VA examination specifically found that the Veteran's headaches are not productive of severe economic inadaptability.  

Without a finding of severe economic inadaptability, the Board cannot assign a higher evaluation in this case-even though the frequency of the Veteran's migraines may be said to be "very frequent" attacks-because the symptomatology does not more closely approximate the criteria for the next higher evaluation in this case.  

Accordingly, while the Board finds the Veteran to be competent and credible in describing his symptoms, the Board must find that an evaluation in excess of 30 percent for the Veteran's migraines must be denied on the evidence of record in this case as the evidence does not satisfy the schedular criteria for a 50 percent rating.  See 38 C.F.R. §§ 4.7, 4.124a, Diagnostic Code 8100.

Therefore, after review of the evidence, the Board finds that a preponderance of the evidence is against the claim for an evaluation greater than 30 percent for migraine headaches.

Bilateral hearing loss

The Veteran contends the current rating evaluation does not accurately reflect the severity of his bilateral hearing loss disability.  Because the preponderance of the evidence is against the claim, in particular with due application of the Schedule, the appeal is denied. 

In evaluating service-connected hearing loss, disability ratings are derived from mechanical application of the rating schedule to numeric designations assigned after audiometric evaluations are performed.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  

Evaluations of bilateral hearing loss range from noncompensable to 100 percent based on organic impairment of hearing acuity, as measured by a controlled speech discrimination test (Maryland CNC) and the average hearing threshold, as measured by puretone audiometric tests at the frequencies of 1,000, 2,000, 3,000 and 4,000 Hertz.  The rating schedule establishes 11 auditory acuity levels designated from Level I, for essentially normal hearing acuity, through level XI for profound deafness.  
An examination for hearing impairment for VA purposes must be conducted by a State-licensed audiologist and must include a controlled speech discrimination test (Maryland CNC) and a puretone audiometry test.  Examinations will be conducted without the use of hearing aids.  38 C.F.R. § 4.85(a).

Under 38 C.F.R. § 4.85, Table VI (Numeric Designation of Hearing Impairment Based on Puretone Threshold Average and Speech Discrimination) is used to determine a Roman numeral designation (I through XI) for hearing impairment based on a combination of the percent of speech discrimination (horizontal rows) and the puretone threshold average (vertical columns).  The Roman numeral designation is located at the point where the percentage of speech discrimination and puretone average intersect.  38 C.F.R. § 4.85(b).  The puretone threshold average is the sum of the puretone thresholds at 1,000, 2,000, 3,000, and 4,000 Hertz, divided by 4.  This average is used in all cases to determine the Roman numeral designation for hearing impairment.  38 C.F.R. § 4.85(d).

Table VI Numeric designation of hearing impairment based on puretone threshold average and speech discrimination.

% of discrimination Puretone Threshold Average


0- 41
42- 49
50- 57
58- 65
66-73
74-81
82-89
90-97
98+
92-100
I
I
I
II
II
II
III
III
IV
84-90
II
II
II
III
III
III
IV
IV
IV
76-82
III
III
IV
IV
IV
V
V
V
V
68-74
IV
IV
V
V
VI
VI
VII
VII
VII
60-66
V
V
VI
VI
VII
VII
VIII
VIII
VIII
52-58
VI
VI
VII
VII
VIII
VIII
VIII
VIII
IX
44-50
VII
VII
VIII
VIII
VIII
IX
IX
IX
X
36-42
VIII
VIII
VIII
IX
IX
IX
X
X
X
0-34
IX
X
XI
XI
XI
XI
XI
XI
XI

Additionally, under 38 C.F.R. § 4.86(a), when the pure tone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral. Each ear will be evaluated separately. 

Table VIA - Puretone threshold average

0-41
42-48
49-55
56-62
63-69
70-76
77-83
84-90
91-97
98-104
105+
I
II
III
IV
V
VI
VII
VIII
IX
X
XI

The findings for each ear from Table VI or Table VIA, are then applied to Table VII (Percentage Evaluations for Hearing Impairment) to determine the percentage evaluation by combining the Roman numeral designations for hearing impairment of each ear.  The horizontal rows represent the ear having the better hearing and the vertical columns the ear having the poor hearing.  The percentage evaluation is located at the point where the rows and column intersect.  38 C.F.R. § 4.85(e).

Table VII Percentage evaluation for hearing impairment (diagnostic code 6100)

XI
100*










X
90
80









IX
80
70
60








VIII
70
60
50
50







VII
60
60
50
40
40






VI
50
50
40
40
30
30





V
40
40
40
30
30
20
20




IV
30
30
30
20
20
20
10
10



III
20
20
20
20
20
10
10
10
0


II
10
10
10
10
10
10
10
0
0
0

I
10
10
0
0
0
0
0
0
0
0
0

XI
X
IX
VIII
VII
VI
V
IV
III
II
I

The evidence for consideration in connection with the Veteran's claim for an increased evaluation consists of VA medical records and the reports of VA examinations.

The Veteran was afforded a VA examination to assess the severity of his hearing loss disability in April 2010.  The results, in puretone thresholds, in decibels, are as follows:


1000 HERTZ
2000 HERTZ
3000 HERTZ
4000 HERTZ
Right ear
70
75
70
75
Left ear
75
85
75
75

The average pure tone thresholds were 77.5 decibels in the left ear and 72.5 decibels in the right ear.  Speech audiometry revealed speech recognition ability of 84 percent in the left ear and of 80 percent in the right ear.

Applying the Veteran's findings to Table VI results in a numeric designation of III in the left ear and IV in the right ear.  Under Table VII (38 C.F.R. § 4.85), the numeric designation IV in the right ear and III of the left ear requires the assignment of a 10 percent evaluation under Diagnostic Code 6100.

Because the Veteran's puretone thresholds at each of the four specified frequencies is 55 or above, 38 C.F.R. § 4.86 must also be considered.  Applying the Veteran's findings to Table VIA results in a numeric designation of VII in the left ear and VI in the right ear.  Under Table VII (38 C.F.R. § 4.85), the numeric designation VII in the left ear and VI of the right ear requires the assignment of a 30 percent evaluation under Diagnostic Code 6100.

The Veteran underwent another VA examination in August 2010.  The results, in puretone thresholds, in decibels, are as follows:


1000 HERTZ
2000 HERTZ
3000 HERTZ
4000 HERTZ
Right ear
75
85
75
75
Left ear
70
75
70
75

The average pure tone thresholds were 77.5 decibels in the right ear and 72.5 decibels in the left ear.  Speech audiometry revealed speech recognition ability of 80 percent in the right ear and of 84 percent in the left ear.  The examiner diagnosed moderately severe to severe sensorineural hearing loss bilaterally.  

Applying the Veteran's findings to Table VI results in a numeric designation of V in the right ear and III in the left ear.  Under Table VII (38 C.F.R. § 4.85), the numeric designation V in the right ear and III of the left ear requires the assignment of a 10 percent evaluation under Diagnostic Code 6100.

As the Veteran's puretone thresholds at each of the four specified frequencies is 55 or above, 38 C.F.R. § 4.86 must again be considered.  Applying the Veteran's findings to Table VIA results in a numeric designation of VII in the right ear and VI in the left ear.  Under Table VII (38 C.F.R. § 4.85), the numeric designation VII in the right ear and VI of the left ear requires the assignment of a 30 percent evaluation under Diagnostic Code 6100.

Although the Veteran asserts that his hearing loss is significant and that he is deserving of a higher rating, the Court has noted that the assignment of schedular disability ratings for hearing impairment is derived at by a mechanical application of the numeric designations assigned after audiometric evaluations are rendered.  Lendenmann, supra.  In this case, the numeric designations produce a 30 percent disability evaluation.  38 C.F.R. Part 4, Diagnostic Code 6100.  

The medical evidence prepared by a skilled neutral professional is more probative evidence than the Veteran's lay testimony.  The Veteran is certainly competent to report the symptoms associated with his hearing loss, and the Board finds that the Veteran's assertions with regard to the level of his hearing loss are credible.  However, in determining the actual degree of disability, the examination findings are more probative of the degree of impairment.  Accordingly, the 30 percent rating presently assigned accurately reflects the degree of the Veteran's hearing impairment.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. Part 4, § 4.85, Diagnostic Code 6100.

The Board is cognizant of the holding of Martinak v. Nicholson, 21 Vet. App. 447 (2007).  In that decision, the United States Court of Appeals for Veterans Claims (Court) noted that, unlike the rating schedule for hearing loss, the extra-schedular provisions did not rely exclusively on objective test results to determine whether referral for an extra-schedular rating was warranted.  The Court held that in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report.  Id. at 455.

The April 2010 VA examination report contains a description of the Veteran's subjective complaints.  Notably, the Veteran described significant difficulty with conversational speech, especially in adverse listening conditions. 

Additionally, pursuant to the findings at the August 2010 VA examination, the Veteran was awarded a TDIU.  Therefore, it is clear that the evidence of the functional effects of the Veteran's hearing loss has been considered in light of Martinak. 

In sum, while the Veteran contends that the service-connected disorder has increased in severity, as illustrated above, the criteria for an evaluation in excess of 30 percent have not been met.  Therefore, the claim for an evaluation higher than 30 percent disabling for bilateral hearing loss must be denied.  

In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).

Right ankle 

The Veteran contends that his service-connected right ankle disorder is more severe than reflected by the current rating.  As the preponderance of evidence is against finding entitlement to a higher rating, in due application of the Schedule, the Veteran's claim is denied.  

When evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements. Furthermore, consideration should also be given to weakened movement, excess fatigability, and incoordination. 38 C.F.R. § 4.45. See DeLuca v. Brown, 8 Vet. App. 202 (1995). 

A January 2007 Board decision increased the Veteran's rating for his right ankle disorder to 20 percent.  The Veteran filed a claim for an increased rating in august 2008, contending that his disorder had worsened.  During the pendency of this appeal, a June 2010 rating decision increased the Veteran's rating to 30 percent, effective August 18, 2008, the date of claim.  As a rating higher than 30 percent for a right ankle disorder is available, and because a claimant is presumed to be seeking maximum available benefit for a given disability, the claim for a higher rating remains viable on appeal.  See AB, 6 Vet. App. at 38.
 
The 30 percent evaluation was assigned under Diagnostic Code 5270. A 30 percent evaluation is afforded for ankylosis of the ankle in plantar flexion, between 30 and 40 degrees or in dorsiflexion between zero and 10 degrees.  A maximum 40 percent rating is warranted for ankylosis of the ankle in plantar flexion at more than 40 degrees, or in dorsiflexion at more than 10 degrees, or with abduction, adduction, inversion, or eversion deformity.  38 C.F.R. § 4.71a, Diagnostic Code 5270 (2012).

The Veteran underwent a VA examination in April 2010.  The Veteran reported pain, weakness, stiffness, lack of endurance, and occasional giving way, swelling, redness, and tenderness.  The examiner noted that "the ankle appears to be somewhat fixed and he appears to have somewhat of a swing in motion to the right leg."

A physical examination revealed no range of motion in the right ankle.  The right ankle appeared fixed with no plantar flexion or dorsiflexion.  There was tenderness to pressure over the malleoli more severe on the right.  There was no tenderness or deformity of the forefoot and no varus or valgus angulation of the oscheals in relationship to the long axis of the tibia and fibula.   

The examiner diagnosed degenerative joint disease of the right ankle, limitation of motion of the right ankle, and favorable ankylosis of the right ankle.  

At an August 2010 VA examination to determine individual unemployability, the examiner noted ankle range of motion of the right of 0 to 5 degrees of dorsiflexion and 0 to 10 degrees of plantar flexion.  An x-ray of the right ankle showed calcaneal spur and fixation.  

The Board finds that an increased rating for the Veteran's right ankle is not warranted.  He is currently assigned a 30 percent rating, based on the finding of ankylosis at the April 2010 VA examination.   

A higher 40 percent rating is available when the ankle is ankylosed in plantar flexion at more than 40 degrees, or in dorsiflexion at more than 10 degrees, or with abduction, adduction, inversion or eversion deformity.  Although the examiner does not state the degree at which his ankle is fixed, the report states that the Veteran has neither plantar flexion nor dorsiflexion, indicating that it is fixed in a neutral position.  Additionally, the examiner noted no deformity of the foot.  Furthermore, at the August 2010 examination, the examiner found range of motion, though limited, of the right ankle.  Therefore, the Board finds that a 40 percent rating is not warranted.  

The Board has also considered the Veteran's lay statements and sworn testimony regarding the severity of his ankle disability. The Board acknowledges the Veteran's belief that his symptoms are of such severity as to warrant a higher rating for his ankle disorder; however, disability ratings are made by the application of a schedule of ratings which is based on average impairment of earning capacity as determined by the clinical evidence of record.  

The Veteran's statements to the VA examiners have been considered.  While the Board finds the Veteran competent to testify as to his symptoms and the Board finds his statements credible, the medical findings, which directly address the criteria under which the service-connected disabilities are evaluated are more probative than his assessment of the severity of his disabilities.  See Jandreau, 492 F. 3d at 1372; Buchanan, 451 F. 3d at 1331.  Therefore, the preponderance of the more probative medical evidence is against the claim, and the Veteran's claim for a higher rating is denied.  
 
Accordingly, after a review of the evidence, the Board finds the preponderance of the evidence against a rating in excess of 30 percent for the service connected right ankle disability.

Extraschedular rating

The regulations provide that, in exceptional cases, where the schedular evaluations are found to be inadequate, an extraschedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability may be approved, provided the case presents such an exceptional or unusual disability picture with related factors such as marked interference with employment or frequent periods of hospitalization, as to render impractical the application of the regular schedular standards. 38 C.F.R. § 3.321(b)(1) (2012). 

The determination of whether a claimant is entitled to an extraschedular rating is a three-step inquiry.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  The first step is to determine whether the "evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate."  Id.  If it is determined that this is so, the second step of the inquiry requires a determination of "whether the claimant's exceptional disability picture exhibits other related factors," such as marked interference with employment or frequent periods of hospitalization.  Id. at 116.  Finally, if the first two steps of the inquiry have been satisfied, the third step requires referral of the claim to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination of whether an extraschedular rating is warranted.  Id.

In this case, no extraschedular rating is warranted. The Veteran is in receipt of a TDIU to account for his inability to work due to his disabilities.  Moreover, the Veteran's disability levels and symptomatology are adequately described by the rating criteria.  Without sufficient evidence reflecting that the Veteran's disability picture is so "exceptional or unusual," such that the available scheduler evaluations for his disabilities are inadequate, referral for a determination of whether the Veteran's disability picture requires the assignment of an extra-schedular rating is not warranted.  Thun, supra.
 


ORDER

Entitlement to a rating in excess of 30 percent for headaches is denied.

Entitlement to a rating in excess of 30 percent for bilateral hearing loss is denied.

Entitlement to a rating in excess of 30 percent for a right ankle disorder is denied.



______________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


